Exhibit 10.1

CONSULTING AND NON-COMPETITION AGREEMENT

CONSULTING AND NON-COMPETITION AGREEMENT, dated as of January 11, 2012 (this
“Agreement”), among M&T BANK CORPORATION, a New York corporation (the
“Company”), WILMINGTON TRUST COMPANY, a Delaware-chartered bank and trust
company (“WTC”), and DONALD E. FOLEY (the “Consultant”).

WHEREAS, the Consultant has served as a member of the Board of Directors of
Wilmington Trust Corporation, a Delaware corporation and a wholly owned
subsidiary of the Company (“WTCI”), from July 2006 through May 16, 2011, and as
Chairman and Chief Executive Officer of WTCI from June 2010 through May 16,
2011, the date on which the Company acquired WTCI;

WHEREAS, the Consultant has served as an executive and a member of the Board of
Directors of the Company since May 16, 2011;

WHEREAS, the Consultant is party to a Severance Agreement with WTC dated as of
June 3, 2010 (as it has been amended, the “Severance Agreement”);

WHEREAS, the Consultant has retired from employment with the Company and all of
its direct and indirect subsidiaries, including WTCI, effective as of the close
of business on December 30, 2011;

WHEREAS, the Consultant will remain a director of the Company until such time as
such status terminates in accordance with applicable procedures;

WHEREAS, the Consultant has experience beneficial to the Company’s operations,
management and business development; and

WHEREAS, the Company desires to continue to further benefit from the
Consultant’s knowledge of the business and affairs of the Company and WTCI by
having the Consultant act as a consultant to the Company in accordance with the
provisions hereof.

NOW THEREFORE, in order to effect the foregoing, the Company, WTC and the
Consultant wish to enter into a consulting and non-competition agreement upon
the terms and subject to the conditions set forth below. Accordingly, in
consideration of the premises and the respective covenants and agreements of the
parties contained herein, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:



--------------------------------------------------------------------------------

1. Consulting Term and Services to be Provided. The Company hereby agrees to
engage the Consultant, and the Consultant hereby agrees to perform services for
the Company, on the terms and conditions set forth herein.

2. Position. During the Term, the Consultant shall serve as Consultant to the
Company, providing advice on the conduct of the business and affairs of the
Company and performing such other duties as the President of the Company shall
determine. The Consultant shall report directly to the President of the Company.

3. Term; Termination.

(a) The term of this Agreement shall commence as of January 1, 2012 (the
“Effective Date”) and continue thereafter until December 31, 2015, subject to
extension by mutual agreement of the Company and the Consultant or earlier
termination as set forth below (the “Term”). The Consultant acknowledges that he
has retired from employment with the Company and all of its direct and indirect
subsidiaries, including WTCI, effective as of the close of business on
December 30, 2011, and that following such resignation he has no further rights
under any plan or agreement of the Company or any of its subsidiaries,
including the Severance Agreement, other than (a) base salary with respect to
periods ended prior to January 1, 2012, (b) benefits vested as of December 31,
2011 under qualified or non-qualified retirement plans and (c) medical claims
with respect to expenses incurred prior to January 1, 2012.

 

  (b) This Agreement may be terminated:

(i) by the Consultant at any time upon thirty (30) days prior written notice to
the Company, and upon such termination, the Consultant shall no longer be
entitled to receive any further consulting fees or benefits provided in
Section 7(b) and shall no longer be bound by any of the obligations under this
Agreement, other than with respect to the confidentiality obligation set forth
in Section 8(a)(i), which shall in remain in effect in accordance with its
terms;

(ii) by the Company under the circumstances set forth in Section 8(a)(ii), and
upon such termination, the Company shall continue to make the payments required
by Section 7(a) hereof through December 1, 2015 and to provide the benefits
required by Section 7(b) hereof to the Consultant through December 31, 2015
(unless, in the case of the payments required by Section

 

2



--------------------------------------------------------------------------------

7(a) hereof, a lump sum payment shall be agreed to by the parties) and the
Consultant shall continue to be bound by the provisions of Sections 8(a)(i)
(which shall remain in effect in accordance with its terms) and 8(b) (which
shall remain in effect until December 31, 2015); or

(iii) upon the death of Consultant, in which event the Company shall continue to
make the payments required by Section 7(a) hereof to the Consultant’s estate or
representative, as the case may be, through December 1, 2015 and continue to
provide the health and medical benefits to the Consultant’s spouse (to the same
extent that such benefits were provided to her prior to Consultant’s death)
through December 31, 2015; or

(iv) Upon Consultant’s Disability (as defined herein), in which event, the
Company shall continue to make the payments required by Section 7(a) and provide
the benefits required by Section 7(b) through December 31, 2015. For purposes
hereof, Disability shall mean any physical or mental injury or disease of a
permanent nature which makes Consultant incapable of meeting the requirements of
the consulting service performed immediately before the commencement of that
disability.

4. Duties. During the Term the Consultant shall serve as a consultant to the
Company on a non-exclusive basis, providing advice with respect to the business,
operations and opportunities of the Company within his areas of expertise, and
such other matters as the President of the Company may reasonably request that
are not inconsistent with the foregoing (the “Services”). Consultant shall
receive reasonable prior notice of any Services requested of Consultant in the
discharge of his duties under this Agreement. Consultant shall not be required
(and is not expected) to spend more than 25 hours per month in performance of
the Services for the Company for the first year of the Term, and shall not be
required (and is not expected) to spend more than 20 hours per month in
performance of the Services thereafter.

5. Place of Performance; Technology Access. The Consultant shall perform his
duties and conduct his business at the locations of his choosing, including the
Consultant’s place of residence. The Company shall maintain an e-mail address
and e-mail account for Consultant on the Company’s email system and provide
Consultant with access to and use of such e-mail account for the duration of the
Term.

 

3



--------------------------------------------------------------------------------

6. Independent Contractor.

(a) The Consultant shall be an independent contractor in respect of the
Services. It is intended by both the Consultant and the Company that the
Services to be performed by the Consultant shall not result in an
employer/employee relationship and, except as otherwise provided in respect of
the benefits described in Section 7(b) hereof, the Consultant shall not be
entitled to the benefits provided by the Company and/or its respective
affiliates to its employees, including but not limited to coverage under any
qualified or unqualified retirement plan.

(b) Neither Federal, state or local income taxes nor payroll taxes of any kind
shall be withheld or paid by the Company on behalf of the Consultant. The
Consultant shall be responsible for payment of all taxes for remuneration
received under this Agreement, including Federal, state and local income tax,
Social Security tax, Unemployment Insurance tax, and any other taxes or business
license fees as required; provided that the Company shall pay to the Consultant
an additional “gross up payment” to make the executive whole for any taxes
incurred by him as a result of the coverage provided or actual benefits paid
pursuant to Section 7(b).

(c) No workers compensation insurance shall be obtained by the Company
concerning the Consultant.

(d) Nothing contained herein shall affect the Consultant’s rights or benefits
earned or accrued during his employment with the Company or any of its direct or
indirect subsidiaries.

7. Terms of Payment; Business Expenses.

(a) Subject to the provisions of Section 3(b) hereof, during the Term the
Company shall pay the Consultant, as compensation for the Services to be
performed by the Consultant hereunder and in consideration for the Consultant’s
adherence to the non-competition, non-solicitation and confidentiality covenants
contained in Section 8 hereof, a consulting fee of $65,104.17 per month, payable
on the first business day of each month, commencing on January 3, 2012.

(b) Subject to the provisions of Section 3(b) hereof, during the Term, the
Company, at the Company’s expense, shall (1) cause the Consultant to participate
in and be covered by all health, medical, life and disability plans, programs,
policies and arrangements of the Company or its affiliates applicable to
employees of the

 

4



--------------------------------------------------------------------------------

Company or its affiliates, whether funded or unfunded or (2) cause equivalent
insurance coverage to be provided to the Consultant; provided that, to the
extent that the Company or WTC has an obligation to provide continuation
coverage under Section 4980(B)(f) of the Internal Revenue Code of 1986, as
amended (the “Code”), the period for which benefits are provided under this
Section 7(b) constitutes a portion of that continuation coverage.

(c) The Company, promptly following receipt of appropriate documentation, shall
reimburse the Consultant for (i) the reasonable business expenses incurred in
connection with rendering the Services under this Agreement, including any
equipment reasonably necessary to effectively perform the Services from the
Consultant’s chosen location, and (ii) the reasonable fees and expenses of
Consultant’s counsel in connection with the negotiation and execution of this
Agreement.

8. Confidentiality; Non-Competition; Non-Solicitation.

(a) The Consultant acknowledges that: (i) the Consultant’s service to the
Company will require that the Consultant have access to and knowledge of
confidential information of the Company relating to the Business, including, but
not limited to, the identity of the Company’s employees, clients, customers, the
kinds of services provided by the Company, the manner in which such services are
performed or offered to be performed, the service needs of actual or prospective
clients and customers, pricing information and other contractual terms,
information concerning the creation, acquisition or disposition of products and
services, creative ideas and concepts, and other trade secrets, in each case
other than as and to the extent such information is generally known or publicly
available through no violation of this Section 8 by the Consultant or such
information is readily discernible (the “Confidential Information”); and
(ii) the disclosure of any such Confidential Information may place the Company
at a competitive disadvantage and may do damage, monetary or otherwise, to the
Company’s business. Accordingly, the Company and the Consultant agree as
follows:

(i) During the Term and thereafter, the Consultant shall not, directly or
indirectly, whether individually, as a director, stockholder, owner, partner,
employee, principal or agent of any business, or in any other capacity,
disclose, furnish, make available or utilize any of the Confidential
Information, other than in the proper performance of the Services contemplated
herein, or as expressly permitted herein, or as required by a court of competent
jurisdiction or other administrative or legislative body,

 

5



--------------------------------------------------------------------------------

provided that the Consultant shall promptly notify the Company so that the
Company may seek a protective order or other appropriate remedy. The Consultant
agrees to return all documents or other materials containing Confidential
Information, including all photocopies, extracts and summaries thereof, and any
such information stored electronically on tapes, computer disks or in any other
manner to the Company at any time upon request by the Company and immediately
upon the termination of his service to the Company for any reason.

(ii) During the Term, the Consultant shall not engage in Competition, as defined
below, with the Company or its subsidiaries in the Territory unless agreed upon
by the parties in writing; provided, however that the Company shall not
unreasonably withhold its consent to permit Consultant to perform another
consulting arrangement or pursue a full-time employment opportunity. For the
avoidance of doubt, it shall be deemed reasonable for the Company to withhold,
condition or delay its consent to permit Consultant to engage in Competition
with another entity, only if such entity materially competes with the Company or
any of its subsidiaries. In the event that the Company agrees to permit
Consultant to engage in Competition that requires the full-time attention of the
Consultant, the consulting engagement between the Company and the Consultant
shall terminate; provided, however, that the non-solicitation and
confidentiality obligations set forth in Sections 8(a)(i) and 8(b) shall survive
for the applicable periods provided for herein and the Consultant shall be
entitled to the compensation and benefits provided in Section 3(b)(ii). For
purposes of this Agreement, “Competition” by the Consultant shall mean the
Consultant’s engaging in any activities relating to or otherwise being employed
by or acting as a consultant to, or being a director, employee, agent, equity
holder or partner of any entity engaged in the business of banking, wealth
advisory services or corporate client services, as conducted by the Company
(collectively, the “Business”), and “Territory” means all states in which
Manufacturers and Traders Trust Company or Wilmington Trust, N.A. has a branch
or office location on the date hereof; provided, however, that it will not be a
violation of this covenant for the Consultant to become the registered or
beneficial owner of less than five percent (5%) of any class of the capital
stock of any one or more corporations registered under the Securities Exchange
Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

(b) During the Term, or in the event that the consulting engagement is
terminated early in accordance with Section 8(b)(ii) hereof, until December 31,
2015, the Consultant agrees that he will not:

(i) directly solicit, or direct individuals within his control to solicit, from
any person or entity who is a then-existing client or customer of the Company
(or who the Consultant knows from the use of Confidential Information is a
perspective client or customer of the Company) any business of the same or of a
similar nature to the Business;

(ii) directly recruit or solicit the employment or services of any person who is
employed by the Company as a senior executive at the time of such recruitment or
solicitation.

(c) The Consultant and the Company hereby acknowledge that the non-competition
covenant contained in Section 8(b) above is reasonable and necessary, in view of
the nature of the Company, its business and his knowledge thereof, in order to
protect the legitimate interests of the Company.

9. Notices. All notices and other communications provided for herein shall be in
writing and shall be made by hand delivery, by United States first class mail
(registered, return receipt requested, postage prepaid), telex, telecopier or
overnight air courier guaranteeing next day delivery, addressed as follows:

if to the Consultant:

Donald E. Foley

[Redacted]

if to the Company:

M&T Bank Corporation

One M&T Plaza

Buffalo, New York 14203

Facsimile: 716-842-5376

Attention: Drew J. Pfirrman, Esquire

or to such other address as either such party may have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt. Except as otherwise provided in this Agreement,
each such notice shall be deemed

 

7



--------------------------------------------------------------------------------

given, if personally delivered, at the time delivered; if mailed, five business
days after being deposited in the mail; if telexed, when answered back; if
telecopied, when receipt is acknowledged; and, if sent by overnight air courier,
the next business day after timely delivery to the courier.

10. Exculpation; Indemnification.

(a) No party or any of its affiliates, partners, directors, officers, employees,
equity holders, representatives or agents shall be liable to any other party
hereto or to its affiliates, partners, directors, officers, employees, equity
holders, representatives or agents for monetary damages for any losses, claims,
demands, suits, liabilities or damages (collectively, “Damages”) arising from
any act performed or omitted by such party or its affiliates, partners,
directors, officers, employees, equity holders, representatives or agents
arising out of or in connection with the performance of this Agreement, except
to the extent that any such Damages are determined to be attributable to such
person’s gross negligence, willful misconduct or fraud.

(b) Notwithstanding anything in Section 10(a) hereof to the contrary, the
Company shall, to the fullest extent permitted by applicable law, indemnify,
defend and hold harmless Consultant against any Damages to which Consultant may
become subject in connection with any matter arising out of or in connection
with the performance of this Agreement or Consultant’s provision of Services
hereunder, except to the extent any such Damages are determined to be
attributable to the gross negligence, willful misconduct or fraud of Consultant.
If Consultant becomes involved in any capacity in any action, proceeding or
investigation in connection with any matter arising out of or in connection with
the performance of this Agreement, the Company shall advance to Consultant his
reasonable legal and other expenses (including the costs of any investigation
and preparation) as they are incurred in connection therewith; provided that
Consultant shall promptly repay to the Company the amount of any such advanced
expenses paid to it or on its behalf if it shall be finally determined that
Consultant was not entitled to be indemnified by the Company in connection with
such action, proceeding or investigation.

(c) Notwithstanding anything to the contrary contained herein, this Section 10
shall survive the termination of this Agreement.

11. Miscellaneous.

 

8



--------------------------------------------------------------------------------

(a) Modification; Waiver. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Consultant and the Company. No waiver by any party hereto
at any time of any breach by another party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

(b) Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

(c) Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties whether oral or written, by any officer, employee
or representative of any party hereto, and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
(including without limitation the Severance Agreement). No agreements or
representations, oral or otherwise, expressed or implied, with respect to the
subject matter hereof have been made by any party that are not set forth
expressly in this Agreement.

(d) Assignment. This Agreement is a personal contract and the rights and
interests of the Consultant hereunder may not be sold, transferred, assigned,
pledged, encumbered, or hypothecated by him, except as otherwise expressly
permitted by the provisions of this Agreement. This Agreement shall inure to the
benefit of and be enforceable by the Consultant and his personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Consultant should die while any amount would still
be payable to him hereunder had the Consultant continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to his devisee, legatee or other designee or, if there
is no such designee, to his estate.

(e) Headings. The headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

(f) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the state of Delaware without
regard to principles of conflicts of laws.

 

9



--------------------------------------------------------------------------------

(g) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

(h) Costs of Enforcement. If the Consultant retains legal counsel to enforce any
or all of his rights under this Agreement and he substantially prevails in
enforcing those rights, the Consultant shall be entitled to recover from the
Company the Consultant’s reasonable attorneys’ fees, costs and expenses in
connection with the enforcement of his rights.

(i) Section 409A of the Code. This Agreement and the payments hereunder are
intended to be exempt from or to satisfy the requirements of Section 409A of the
Code, including published guidance and regulations interpreting such Section,
and should be interpreted accordingly. Each payment under this Agreement or
otherwise (including any installment payments) shall be treated as a separate
payment for purposes of Section 409A of the Code. In no event may the
Consultant, directly or indirectly, designate the calendar year of any payment
to be made under this Agreement which constitutes a “deferral of compensation”
within the meaning of Section 409A of the Code. To the extent that any
reimbursements made pursuant to this Agreement are taxable to the Consultant,
any such reimbursement payment shall be paid to the Consultant as promptly as
practicable, and in all events on or before the last day of the Consultant’s
taxable year following the taxable year in which the related expense was
incurred. The reimbursements made pursuant to this Agreement are not subject to
liquidation or exchange for another benefit and the amount of such benefits and
reimbursements that the Consultant receives in one taxable year shall not affect
the amount of such benefits or reimbursements that the Consultant receives in
any other taxable year. In the event that any provision of this Agreement is
inconsistent with Section 409A of the Code or such guidance, then the applicable
provisions of Section 409A of the Code shall supersede such inconsistent
provision.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

M&T BANK CORPORATION By:   /s/ Mark J. Czarnecki   Name: Mark J. Czarnecki  
Title: President

 

WILMINGTON TRUST COMPANY By:   /s/ Brian R. Yoshida   Name: Brian R. Yoshida  
Title: Group Vice President /s/ Donald E. Foley Donald E. Foley

[Redacted]

 

11